OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham Knoll Jacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30, 2012 Date of reporting period: December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CUTLER EQUITY FUND SEMI-ANNUAL REPORT December 31, 2011 (Unaudited) CUTLER EQUITY FUND TABLE OF CONTENTS Page Letter to Shareholders 3 Performance Information 5 Portfolio Information 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 About Your Fund’s Expenses 19 Additional Information 21 2 CUTLER EQUITY FUND LETTER TO SHAREHOLDERS To The Cutler Trust Shareholders: Please find enclosed the semi-annual report of the Cutler Equity Fund (the “Fund”) dated December 31, 2011. This past calendar year was tumultuous for investors, as the economic news cycle created volatility in equity prices. Despite this, the market finished the year with a rally that resulted in equity values roughly even with the beginning of the year. The S&P 500 Total Return Index (the “S&P 500”) finished up 2.11% for the year. The Fund was well positioned for the ups and downs of the current market, resulting in strong outperformance in the year versus the S&P 500. The Fund finished up 7.64%, net of all fees and expenses. It is interesting to note that the S&P 500 has a dividend yield of approximately 2.2%, meaning that all of the return of the S&P 500 last year is attributable to dividends. In fact, this past year the market saw a general outperformance of dividend paying stocks versus non-dividend payers. This trend has become more pronounced since the financial crisis, as investors have shifted toward high quality, large capitalization companies, an understandable reaction to the poor market performance in recent years. These types of securities historically offer stable income and downside protection, important characteristics to investors who have too often seen their portfolios impacted by swift market corrections. Despite outperforming the broader market in 2011, we believe dividend stocks still remain attractively valued today. We do not believe now is the time to chase higher risk assets, i.e. lower quality, in search of potential upside performance. Today’s economic climate remains uncertain. European debt problems have not been fully resolved, and global growth has decelerated after the initial economic recovery after the financial crisis. We believe that stocks have attractive valuations, and this remains the primary incentive to continue to own equities. The Federal Reserve holding interest rates at historic lows should ultimately buoy equity prices as well. However, our optimism remains prudent, and our approach of investing in dividend paying equities steadfast. We believe Cutler’s long-standing philosophy remains an appropriate investment approach in today’s economic climate. Thank you for your continued support. Sincerely, Matthew C. Patten Chairman The Cutler Trust Erich M. Patten Portfolio Manager Cutler Investment Counsel, LLC 3 The views in this report were those of Cutler Investment Counsel, LLC as of December 31, 2011 and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. Before investing you should carefully consider the Fund’s investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end are available by calling 800-228-8537. 4 CUTLER EQUITY FUND PERFORMANCE INFORMATION December 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended December 31, 2011) 1 Year 5 Years 10 Years Cutler Equity Fund 7.64% 2.48% 3.58% S&P 500 Total Return Index 2.11% -0.25% 2.92% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Cutler Equity Fund (the “Fund”) is managed pursuant to an equity income strategy. The investment adviser and Board of Trustees believe the S&P 500 Total Return Index is the most appropriate benchmark for the Fund due to its focus on large capitalization securities and broad index membership. 5 CUTLER EQUITY FUND PORTFOLIO INFORMATION December 31, 2011 (Unaudited) Sector Allocation (% of Net Assets) 6 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS December 31, 2011 (Unaudited) Shares COMMON STOCKS — 98.7% Value Consumer Discretionary — 13.0% Hotels, Restaurants & Leisure — 3.8% McDonald's Corp. $ Media — 2.8% Walt Disney Co. (The) Multiline Retail — 3.4% Nordstrom, Inc. Specialty Retail — 3.0% Home Depot, Inc. (The) Consumer Staples — 11.6% Beverages — 2.5% PepsiCo, Inc. Food & Staples Retailing — 2.0% Sysco Corp. Food Products — 2.2% Archer-Daniels-Midland Co. Household Products — 4.9% Kimberly-Clark Corp. Procter & Gamble Co. (The) Energy — 9.8% Oil, Gas & Consumable Fuels — 9.8% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Financials — 9.3% Commercial Banks — 2.5% M&T Bank Corp. Consumer Finance — 3.4% American Express Co. Insurance — 3.4% Chubb Corp. (The) 7 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.7% (Continued) Value Health Care — 11.3% Health Care Equipment & Supplies — 2.4% Becton, Dickinson and Co. $ Pharmaceuticals — 8.9% Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Industrials — 13.7% Aerospace & Defense — 5.4% Honeywell International, Inc. United Technologies Corp. Electrical Equipment — 2.3% Emerson Electric Co. Machinery — 2.6% Caterpillar, Inc. Road & Rail — 3.4% Union Pacific Corp. Information Technology — 10.4% IT Services — 4.4% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 6.0% Intel Corp. Texas Instruments, Inc. Materials — 7.3% Chemicals — 5.4% E.I. du Pont de Nemours and Co. Monsanto Co. Metals & Mining — 1.9% Nucor Corp. Telecommunication Services — 5.8% Diversified Telecommunication Services — 5.8% AT&T, Inc. Verizon Communications, Inc. 8 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.7% (Continued) Value Utilities — 6.5% Gas Utilities — 2.6% National Fuel Gas Co. $ Multi-Utilities — 3.9% Consolidated Edison, Inc. Total Common Stocks (Cost $34,178,767) $ Shares MONEY MARKET FUNDS — 1.2% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.14% (a) (Cost $566,805) $ Total Investments at Value — 99.9% (Cost $34,745,572) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of December 31, 2011. See accompanying notes to financial statements. 9 CUTLER EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Other assets Total assets LIABILITIES Dividends payable Payable for capital shares redeemed 7 Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 10 CUTLER EQUITY FUND STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2011 (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Professional fees Trustees’ fees Shareholder servicing fees (Note 3) Insurance expense Custody and bank service fees Registration fees Printing of shareholder reports Postage and supplies Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from investment transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, (Unaudited) Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ ) $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 12 CUTLER EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Dec. 31, 2011 (Unaudited) Years Ended June 30, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net asset value at end of period $ Total return (a) 0.01% (b) 34.73% 16.82% (24.06%
